--------------------------------------------------------------------------------

Exhibit 10-V


Logo 1 [logo1.jpg]
 
 
Inter Office



 
Felicia J. Fields
 
Group Vice President
 
Human Resources &
Corporate Services

 
 
February 24, 2009


To:
William Clay Ford, Jr.



Subject:
Amended and Restated Letter of Understanding



This letter amends and restates the Letter of Understanding dated as of November
11, 2008, relating to the accumulation of your annual compensation as approved
by the Compensation Committee of the Board of Directors at their February 27,
2008 meeting.  The Committee agreed that you would continue to forego new
compensation (including salary, bonus or other awards) until such time as the
Committee determines that the Company's global automotive sector has achieved
full-year profitability, excluding special items.  It was further agreed that
the compensation you would have received beginning in 2008 and future years, but
for the agreement to continue to forego new compensation, will be earned and
paid if the Committee determines that the Company's global Automotive sector has
achieved full-year profitability, excluding special items.


Beginning in 2008, the following table describes your compensation elements and
the expected treatment of each element if the Committee determines the
conditions for payment have been met.  Amounts will be determined annually and
approved by the Committee.  Any future changes to the amounts, types, and/or
performance conditions associated with your compensation remain the sole
authority of the Committee and will be communicated to you at the appropriate
time.


Element
 
Treatment
Base Salary
o
Will be paid in a single lump sum payment retroactively to January 1, 2008 if
the Committee determines the conditions for payment have been met
 
o
Thereafter, would be paid monthly according to usual business/payroll practices
AICP – Target Award
o
Actual award will be based on the Committee's determination of Company and
individual performance if the Committee determines the conditions for payment
have been met
Stock Option Grant
o
The grant will be made if the Committee determines the conditions for payment
have been met
 
o
Exercise price of the grant will be determined as the Fair Market Value (FMV) on
the date of the grant as determined by the Committee
 
o
The grant will be subject to the normal 3 year vesting schedule and will have a
10 year term commencing on the grant date
 
o
The grant will be subject to all other terms and conditions as specified by the
Long-Term Incentive Plan


 
 

--------------------------------------------------------------------------------

 
 
Performance-based Restricted Stock Unit Grant Opportunity
o
Final Award will be based on the Committee-approved performance metrics used for
all Officer PB-RSU grants
 
o
The final award of RSUs will be made if the Committee determines the conditions
for payment have been met
 
o
The final award will be subject to the normal 2 year restriction period
 
o
The grant will be subject to all other terms and conditions as specified by the
Long-Term Incentive Plan



The following provisions ensure compliance with Internal Revenue Code Section
409A:


·
The Committee will determine, in accordance with its standard practices, whether
the payment conditions have been met for any particular calendar year as soon as
feasible in the following calendar year.  If the Committee determines that the
payment conditions have been met for a particular calendar year, final payment,
award and/or grant under this Letter of Understanding will occur in the calendar
year in which the Committee makes such determination.



·
In the event you incur disability or die prior to receiving any final payment,
award, or grant, under this Letter of Understanding, regardless of whether such
disability or death occurs prior to or after a determination by the Committee
that the payment conditions have been met, any final payment, award and/or grant
under this Letter of Understanding shall be made to you or your estate, as
applicable, in the calendar year in which the Committee determines that the
payment conditions have been met.  For these purposes, disability means that you
are unable to engage in any substantial gainful activity as a result of any
medically determinable physical or mental impairment that is expected to result
in death or to last continuously for no less than twelve months.



Please indicate your acknowledgement of the arrangements described above by
signing below. Please have the original returned to me and let me know if any
further clarification is needed.  Thank you.




Acknowledge:   
/s/ William Clay Ford, Jr.
   
     William Clay Ford, Jr.
             
Date:
February 24, 2009
 

 
 

--------------------------------------------------------------------------------